DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on April 21, 2021.
Claims 1 – 2, 4, 13, and 18 – 20 have been amended and are hereby entered.
Claims 1 – 8, and 11 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed April 21, 2021, caused the withdrawal of the rejection of claims 1 – 8 and 11 – 19 under 35 U.S.C. 112(b) as set forth in the office action mailed December 21, 2020.
Applicant’s amendments to the claims, filed April 21, 2021, caused the withdrawal of the rejection of claims 18 and 19 under 35 U.S.C. 102(a)(1) as anticipated by Parham as set forth in the office action mailed December 21, 2020.
Applicant’s amendments to the claims, filed April 21, 2021, caused the withdrawal of the rejection of claim 20 under 35 U.S.C. 102(a)(1) as anticipated by Seok as set forth in the office action mailed December 21, 2020.
Applicant’s amendments to the claims, filed April 21, 2021, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as obvious over Yasou as set forth in the office action mailed December 21, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 18 - 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed April 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that Yasou does not teach or reasonably suggest the compounds of amended claim 1. Examiner respectfully disagrees. As shown below, claim 1 as amended now 1 position. While compound T-43 does not teach a non-hydrogen substituent, the genus of compounds taught by Yasou allows for non-hydrogen substituents in the claimed position, including at least T-141, where the R1 position contains a deuterium.
Applicant argues that Yasou does not reasonably suggest or teach the compounds of amended claim 18 and 19. Examiner respectfully disagrees. Amended claims 18 and 19 now eliminate triazine groups as the compound of Formula 1B. While compound T-43 of Yasou teaches a triazine group, the genus of compounds taught by Yasou allows for other electron-withdrawing groups. Compounds T-94 and T-95 differ only in the electron-withdrawing group, one of which is a triazine group and one of which is a cyano-substituted benzene group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, on which claim 4 depends, specifically limits the heterocyclic group options that R1 and R2 can contain as being nitrogen de.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 8, and 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasou (WO2017115608, using the previously provided machine translation).
As per claims 1 – 8, 11, and 12 Yasuo teaches:
An organic light emitting device comprising a first electrode, a second electrode and an organic layer disposed between the first electrode and the second electrode where the organic layer comprises an emission layer ([0102]: “The organic EL device of the present invention is an organic electroluminescence device having at least a light emitting layer between an anode and a cathode, and at least one of the light emitting layers is any one of the general formulas (1) to (7). It contains a π-conjugated compound having the structure represented.”)
Where the emission layer comprises a fluorescent compound with a difference between a singlet excitation energy level and a triplet excitation energy level is between 0 – 0.5 eV ([0099]: “The absolute value (ΔEST) of the energy difference between the lowest excited singlet level and the lowest excited triplet level of the π-conjugated compound having the structure represented by any one of the general formulas (1) to (6) is, 0.5 eV or less is preferable.”)
The proportion of fluorescent emission compound with respect to total emission components emitted from the emission layer is about 90% or more, and the emission layer does not include a phosphorescent emission compound ([0108]: “In the π-conjugated compound of the present invention, it is preferable that at least one layer of 
Wherein the fluorescent compound is represented by 
    PNG
    media_image1.png
    336
    279
    media_image1.png
    Greyscale
 (Yasuo teaches compound T-43 
    PNG
    media_image2.png
    173
    200
    media_image2.png
    Greyscale
, as a specific example of a preferred compound. T-43 reads on the claim where L2 is a single bond; a2 is 1; b9 is 1; A1 is an electron acceptor group represented by Formula 1B, where L11 is a single bond, a11 is 1 and E11 is a substituted nitrogen containing C3 heterocyclic group specifically a di(C6 aryl) triazinyl group of formula 3-10(8) in claim 7 where R32 and R34 are both phenyl groups, which is Formula 1B-1 in claim 8; c1 is 1, c2, c3 and c4 are 0; CY1 to CY4 are benzene groups, such that 
    PNG
    media_image3.png
    130
    146
    media_image3.png
    Greyscale
 of claim 11 ; regarding the limitation of R1, while compound T-43 of Yasou does not teach an non-hydrogen R1 group, the definitions of the Markush formulas of Yasou allow for non-hydrogen substituents and Yasou teaches non-hydrogen substitutions in the claimed position, such as T-141 
    PNG
    media_image4.png
    187
    189
    media_image4.png
    Greyscale
, where the hydrogens have been replaced with deuterium. As such it would have been obvious to one of ordinary skill in the art to have provided a deuterium in at least one R1 position as claimed. While compound T-43 does not teach that R9 is a cyclic group as claimed, Yasou teaches at least compound T-44 and T-50, 
    PNG
    media_image5.png
    135
    145
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    139
    153
    media_image6.png
    Greyscale
where the nitrogen of the carbazole is bonded to a phenyl group. As such, it would have been obvious to one of ordinary skill in the art to have modified the structure of T-43 to include a benzene ring in the R9
As per claim 13, compound T-43 modified with a phenyl ring off of the nitrogen reads on the limitation wherein the fluorescent compound is represented by Formula 1-7
    PNG
    media_image7.png
    152
    190
    media_image7.png
    Greyscale
, wherein R11 is an electron acceptor group represented by Formula 1B and R51 is represented by Formula 6-3 
    PNG
    media_image8.png
    128
    130
    media_image8.png
    Greyscale
, where CY4 is a benzene group, R4 is a hydrogen, and R9 is a phenyl group.
As per claims 14 and 15, Yasuo teaches:
The fluorescent compound comprised in the emission layer is a fluorescent emitter and further comprises a host and a proportion of fluorescent emission components of the fluorescent compound with respect to total emission components emitted from the emission layer is about 80% or more ([0108]: “In the π-conjugated compound of the present invention, it is preferable that at least one layer of the light-emitting layer contains the π-conjugated compound of the present application and a host compound because luminous efficiency is improved.” As this embodiment of the OLED does not require any additional dopants, phosphorescent or not, 100% of the emission will come from the fluorescence of the claimed dopant, and Yasuo teaches the claimed limitations.)
As per claim 16, Yasuo teaches:
The emission layer comprises a host comprising the fluorescent compound and a fluorescent dopant and a proportion of fluorescent emission components of the fluorescent dopant with respect to total emission components emitting from the emission layer is about 80% or more ([0114]: “When the π-conjugated compound according to the present invention is used as a host compound, the light emitting layer has a mass ratio of 0.1 to 50% of the fluorescent compound… with respect to the π-conjugated compound.” As a single fluorescent compound is used, 100% of the fluorescence will come from the fluorescent dopant.)
As per claim 17, Yasuo teaches the claimed energy relationship in Figure 3, where the triplet energy of the host is greater than the triplet energy of the auxiliary dopant, which is the claimed fluorescent compound (see Table 4, which shows that the difference between the singlet and triplet energies of the fluorescent compound can be on the scale of 0.1 eV, and since the triplet energy of the host is higher than the singlet energy of the auxiliary dopant (fluorescent compound), the difference between the two triplet energy states would be greater than the claimed 0.05 eV), and the singlet energy of the fluorescent dopant is less than that of the singlet energy of the auxiliary dopant.)
As per claims 18 and 19, in addition to the electron-withdrawing triazine group shown in T-43, Yasou also teaches cyano-substituted benzene rings as suitable electron-withdrawing groups. Compounds T-94 and T-95 differ only in the electron withdrawing group 
    PNG
    media_image9.png
    197
    397
    media_image9.png
    Greyscale
, and therefore it would have been obvious to one of ordinary skill in the art to provide the cyano substituted benzene ring in place of the triazine group of compound T-43. The cyano substituted benzene ring reads on Formula 1B wherein L11 is a benzene group, a11 is 1, E11 is a cyano group and b11 is 2.
Yasou includes each element claimed, with the only difference between the claimed invention and Yasou being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved light emission efficiency of an organic electroluminescence element (Page 3, Last Paragraph), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR2016070295, using the previously provided machine translation).
As per claim 20, Seok teaches compound 20 
    PNG
    media_image10.png
    91
    242
    media_image10.png
    Greyscale
, which differs from claimed compound 111, only in the position of the triazine group 
    PNG
    media_image11.png
    131
    142
    media_image11.png
    Greyscale
. 
The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789